DETAILED ACTION
1. This action is in response to the amendment filed 02 September 2021.
2. Claims 1, 4-16, 18-19, and 21-24 are pending and have been examined in this application. Claims 2-3, 17, and 20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 112
5. Applicant's arguments filed 02 September 2021 have been fully considered and they are considered persuasive due to the amendments.
The rejection has been removed.

35 U.S.C. 101
6. Applicant's arguments filed 02 September 2021 have been fully considered and they are not considered persuasive.

	The applicant argues that the pending claims do not fall into the sub-group of “organizing human activity” because the claims are not directed to “managing personal behavior or relationships or interactions between people” as required by the MPEP. Additionally, since the MPEP’ describes the abstract idea of “Mental Processes” as "can be performed in the human mind, or by a human using a pen and paper". It would be impossible for a human being in a normal lifetime to perform the operations necessary to use one of these “machine learning models” described in the claims particularly when a “connection network” has 100’s of millions or even billions of members. The process of validating skills of various members therefore demonstrates something not an abstract idea.

The examiner respectfully disagrees. The applicant argues that the invention is not a mental process and not organizing human activity and is therefore not an abstract idea. However, the invention describes the verifying and validation of skills of members of an online connection network which is a form of commercial interaction which a hiring professional does when reviewing skills of applicants. Commercial interactions are a form of managing personal behavior or relationships or interactions between people in the 2019 PEG. Furthermore, it is not impossible for operation of machine learning models to be accomplished by the human mind within a lifetime for data with billions of members since the human mind can apply tools such as software which is readily commercially available as a tool for the human mind to make these calculations. Furthermore, the operation of machine learning models is analyzing information which is observation and evaluation, a mental process under the 2019 PEG. Therefore, the rejection is maintained.

	The applicant argues that since the operations are performed on a computer within the “connection network” and a “machine learning model” associated with the “connection network” being used to determine a “skill validation value”, this operation demonstrates a practical application for providing access to members of the “connection network” who have a “skill.” 

	The examiner respectfully disagrees. The applicant argues that the invention demonstrates practical application. However, the claim recites additional elements such as online connection network and processor at a high- level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Therefore, the steps for storing, transmitting, and receiving data about various users for verification is insignificant extra-solution activity as this is receiving, transmitting, and storing data as per the MPEP 2106.05(d). These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the rejection is maintained.

	The applicant argues that in BASCOM it is noted that all of the elements of the claims taken individually were generic computer network and Internet components’ as has the Office Action and emphasized that improvements that may be an inventive concept. Also in Enfish, the patent was to a “particular improvement to a database system and the applicants assert that with Enfish the claimed approach captures an ordered combination that improves the “connection network” performance by verifying the information, a database, within the connection network so that members may have greater confidence that a member skilled in an area the member claims to be skilled in. 

	The examiner respectfully disagrees. The applicant asserts that by the standards set forth in the cases BASCOM and Enfish the claims demonstrate an improvement and unconventional technological solution to a technical problem. However, despite the applicant asserting that these cases demonstrate the current claims show an improvement and unconventional technological solution to a technical problem, there is not direct relationship demonstrated to the claims even considering each of these cases together. The application describes the verifying and validation of skills of members of an online connection network which is not related to any combination of content filtering in a computer . Each of these issue dates are long before 2019 and describe subject matter that are not new and significant now and should not be used to demonstrate an improvement and unconventional technological solution to a technical problem. Therefore, the rejection is maintained.

35 U.S.C. 103
7. Applicant's arguments filed 02 September 2021 have been fully considered and they are not considered persuasive.

The applicant argues the referenced portions of Iu have no disclosure of "select two other members ...." as recited in amended claim 1. These paragraphs do not describe "the system" "select[ing] two other members" and is inadequate to show that Iu discloses the above portion of amended claim 1.

The examiner respectfully disagrees. The applicant argues that Iu is not a prior art reference that provides a prima facie case of prior art rejection for the amended claims. However, Iu does teach in paragraph 0032 where two members or users of the system are selected. Therefore, Iu does teach the portion of the amended claim 1 demonstrated by the applicant. Therefore, the rejection is maintained.

The applicant argues the referenced portions of Iu have no disclosure of "cause to be presented a go-to-skill connection user interface (UI) to the second member wherein the query indicates the second member is to choose from the first member and the two other members as a go-to- connection for the skill" as recited in amended claim 1. 

The examiner respectfully disagrees. The applicant argues that Iu is not a prior art reference that provides a prima facie case of prior art rejection for the amended claims. Iu teaches 0108 cause to presents via a user interface the go-to-skills associated with 0109 multiples members to each other where 0032 with indications of two members or users for 0056 an indication regarding the competence of the skill and 0119 queries can be done for the various systems 0091 this in a network that serves as a go-to-connection for the various members and users for the skill. Therefore, there is support for the UI, queries and the various members stated in the claims unlike what is suggested in the response. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. Claims 1, 4-16, 18-19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in Claim 1 are to identify a skill of a first member of the online connection network  (Analyzing Information, observation and judgment; a Mental Process and commercial interactions, a Certain Method of Organizing Human Activity); select two other members of the online connection network that are connected to a second member, wherein the first member and the second member are connected via the connection network (Analyzing Information, observation and judgment; a Mental Process and commercial interactions, a Certain Method of Organizing Human 
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than online connection network, computer readable medium, verification user interface (UI) and processor. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for transmitting and receiving data about various users for verification is insignificant extra-solution activity as this is receiving/transmitting/storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[00124]  FIG. 24 shows a diagrammatic representation of the machine 2400 in the example form of a computer system and within which instructions 2424 (e.g., software) for causing the machine 2400 to perform any one or more of the methodologies discussed herein may be executed. In alternative embodiments, the machine 2400 operates as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the machine 2400 may operate in the capacity of a server machine or a client machine in a server-client network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. The machine 2400 may be a server computer, a client computer, a personal computer (PC), a tablet computer, a laptop computer, a netbook, a set-top box (STB), a personal digital assistant (PDA), a cellular telephone, a smartphone, a web appliance, a network router, a network switch, a network .

Which shows that this is a generic system being utilized for this process, such as any computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmission steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processor, user interface, etc., nor the receipt, storing, or transmission steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claims 16 and 19 also contain the identified abstract ideas, with additional elements “computer-implemented method”, “non-transitory machine-readable storage medium”, and “machines” to be considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 6 describes the system, wherein the instructions further cause the system to: select two or more additional skills; and present to the second member, comprising the indication of the first member, the indication of the skill, indications of the two or more additional skills, wherein the  which are all part of the abstract ideas presented, with the added additional element of “top-skill UI” to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 7 describes the system, wherein the instructions further cause the system to: in response to the second member endorsing the first member for the skill, present the endorsement to the second member (Transmitting and Analyzing Information, evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity), the endorsement comprising the indication of the first member, the indication of the skill, indications of three or more ratings for the skill, and wherein the query regarding the competence of the skill possessed by the first member is for the second member to select one of the three or more ratings for the skill possessed by the first member (Analyzing Information, observation and evaluation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the added additional element of “follow-up UI” to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 8 describes the system, wherein the instructions further cause the system to:  Attorney Docket No.: 3080.L03US137present that requests that the second member indicate a relationship with the first member (Transmitting and Analyzing Information, evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the added additional element of “UI element” to be further considered under prong 2 
Dependent claim 18 describes further comprises: select three other members of the online connection network that are connected to the second member (Transmitting Information, observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and in response to the second member viewing a profile of the first member, present the go- to-skill to the second member, wherein the go-to-skill presents the indication of the first member, indications of the three other members, the indication of the skill (Analyzing Information, observation and evaluation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity), and the query regarding the competence of the skill possessed by the first member, wherein the query indicates the second member is to choose from the first member and the three other members as a go-to-connection for the skill (Transmitting and Analyzing Information, evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the added additional element of “connection UI”, “skill UI”, and “follow-up UI”  to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 22 describes further comprising: selecting two or more additional skills (Analyzing Information, observation and evaluation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and presenting to the second member, comprising the indication of the first member, the indication of the skill, indications of the two or more additional skills, and the query regarding the competence of the skill possessed by the first member, wherein the query regarding the competence of the skill possessed by the first member is for the second member to choose a top skill of the first member (Transmitting and Analyzing Information, evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human 
Dependent claim 24 describes the operations further comprise: select two or more additional skills; and present to the second member, comprising the indication of the first member, the indication of the skill, indications of the two or more additional skills (Transmitting Information, observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity), and the query regarding the competence of the skill possessed by the first member, wherein the query regarding the competence of the skill possessed by the first member is for the second member to choose a top skill of the first member (Analyzing Information, observation and evaluation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the added additional element of “top-skill UI” to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 4-5, 9-16, 19, 21, and 23 also contain the identified abstract ideas, further limiting them, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1, 4-16, 18-19, and 21-24 are ineligible. 

Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. Claim 1, 4-16, 18-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number (2018/0089607) to Iu (hereinafter referred to as “Iu”) in view of US publication number (2015/0248649) to Avats (hereinafter referred to as “Avats”).

(A) As in claims 1/16/19, Iu teaches a system for verifying skills in an online connection network to identify a skill of a first member of the online connection network select two other members of the online connection network that are connected to a second member, wherein the first member and the second member are connected via the online connection network (Iu: [0080 has a system for the identification of skills in a network system with multiple members where 0032 with two members or users of 0091 this in a network that connects the various members and users]); 
cause to be presented a go-to-skill connection user interface (UI) to the second member, wherein the go-to-skill connection UI presents the indication of the first member, indications of the two other members, an indication of the skill, and a query regarding the of the skill possessed by the first member, wherein the query indicates the second member is to choose from the first member and the two other members as a go-to-connection for the skill (Iu: [0108  cause to presents via a user interface the go-to-skills associated with 0109 multiples members to each other where 0032 with indications of two members or users for 0056 an indication regarding the competence of the skill and 0119 queries 
receive a response to the query (Iu: [0102 has the receiving of responses in conjunction with the query regarding skills]); 
and determine a skill validation value of the skill for the first member based on the response and a machine learning model (Iu: [0082 has the validation of skills of a specific member which is based on the skill listed in a response and 101 incorporating machine learning into the information processing]).
Although Iu teaches the verification of specific skills of the members within a network as above, Iu does not explicitly teach competence level which is taught in combination with Avats
Avats teaches
The application of competency and capabilities of individuals (Avats: [0221 has the application of competency and capabilities of individuals in the system])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the verification of specific skills of the members within a network of Iu with competencies and capabilities of Avats as they are analogous art along with the current invention which solve problems with the verification process for skills and competencies of specific members, and the combination would lead to an improved system of a process for obtaining members with specific skills and competencies as taught in [0057] of Avats.
For these claims and others, Iu 0016 includes applying computers and computer systems to various processes such as processing the business processes described.

(B) As per claim 4, Iu teaches the system, wherein the two other members of the online connection network are directly connected to the second member. (Iu: [As in claims 1, 3, 0050 includes 

(C) As per claim 5, Iu teaches the system, wherein select two other members of the online connection network that are connected to the second member further comprises: select the two other members of the online connection network that are connected to the second member based on a second machine learning model, wherein the second machine learning model is trained based on features comprising a skill reputation of the two other members, a measure of a strength of the relationship between the second member and the two other members, and a skill rank of the skill. (Iu: [As in claims 1, 3, 0026 has the application of multiple machine learning models for analysis of connection and skills within a database where 0028 the database can contain the reputation and skills information of 0030 reputation scores of the members of interest and 0042 define and measure the strength of the relationship between other members within the network and 0050 rank the skill of the various members])

(D) As per claim 6, Iu teaches wherein the instructions further cause the system to: select two or more additional skills; (Iu: [As in claims 1, 3, 0066 has the selection of multiple skills for the process])
and present the top skill UI to the second member, a top skill UI comprising the indication of the first member, the indication of the skill, indications of the two or more additional skills and the query regarding the skill possessed by the first member, wherein the query regarding the skill possessed by the first member is for the second member to choose a top skill of the first member. (Iu: [As in claims 1, 3, 0040 has an indication of the members and the multiple skills they possess and then 0064 find the top ranked skills within the various multiple skills available and also the selection of a number of skills from them])

Avats teaches
The application of competency and capabilities of individuals (Avats: [0221 has the application of competency and capabilities of individuals in the system])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the verification and indication of specific skills of the members of Iu with competencies and capabilities of Avats as they are analogous art along with the current invention which solve problems with the verification and indication process for skills and competencies of specific members, and the combination would lead to an improved system of a process for obtaining members with specific skills and competencies as taught in [0057] of Avats.

(E) As per claim 7, Iu teaches wherein the instructions further cause the system to: in response to the second member endorsing the first member for the skill, present an endorsement UI to the second member, the endorsement UI comprising the indication of the first member, the indication of the skill, indications for the skill, and wherein the query regarding the skill possessed by the first member is for the second member to select one for the skill possessed by the first member. (Iu: [As in claims 1, 6, 0040 has any specified member endorsing another member for a specific skill with 0119 a query of the system for the 0018 skills of interest])
Although Iu teaches the verification, indication and querying of specific skills of the members as above, Iu does not explicitly teach competence, multiple ratings, and followup
Avats teaches
The application of competency and capabilities of individuals (Avats: [0221 has the application of competency and capabilities of individuals in the system])

The application of multiple ratings (Avats: [0231 applies multiple ratings to a situation interpreted as any number deemed necessary])
 It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the verification, indication and querying of specific skills of the members of Iu with competencies, capabilities, following up and multiple ratings of Avats as they are analogous art along with the current invention which solve problems with the verification, indication, and querying process for skills and competencies of specific members, and the combination would lead to an improved system of a process for obtaining members with specific skills and competencies as taught in [0057] of Avats.

(F) As per claim 8, Iu teaches wherein the instructions further cause the system to:  Attorney Docket No.: 3080.L03US137present a UI element that requests that the second member indicate a relationship with the first member. (Iu: [As in claims 1, 6, 0042 has the indication of specified users’ relationships with other users in a presentation that can be demonstrated on a user interface])

(G) As per claim 9, Iu teaches the system, wherein the second member is connected to the first member by a first-degree connection within the online connection network. (Iu: [As in claim 1, 0043 includes the first-degree connections between two different members within the connection network])

(H) As per claim 10, Iu teaches the system, wherein determine the skill validation value of the skill for the first member based on the response and the machine learning model further comprises: training the machine learning model based on features, the features comprising responses from 

(I) As per claim 11, Iu teaches the system, wherein the machine learning model is one of the following group: a gradient boosting model, a non-parametric tree model, and a logistic regression model. (Iu: [As in claims 1, 0063 includes applying a logistic regression model])

(J) As per claim 12, Iu teaches the system, wherein the instructions further cause the system to: determine members for a job of a job posting, the job posting comprising one or more skills; (Iu: [As in claims 1, 0047 has job posting that include information which can be the skills for the job])
determine which members for the job; (Iu: [As in claims 1, 0030 has the inclusion of specific job descriptions for specific members])
and verify the one or more skills for the members to the job. (Iu: [As in claims 1, 0080 include the verification of job skills for the specific members])
Although Iu teaches the verification of specific skills and job postings of the members as above, Iu does not explicitly teach applying and hiring
Avats teaches
Applying for a position (Avats: [0265 has the application for a position])
Hiring for something specific (Avats: [0066 has the hiring of individuals for specific services]) 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the verification of specific skills and job postings of the members of Iu with the hiring and applying of Avats as they are analogous art along with the current invention which solve problems with the verification of specific skills and job postings of the members, and the combination would lead to an 

(K) As per claim 13, Iu teaches the system, wherein the instructions further cause the system to: train the machine learning model using the one or more skills for the members and using features derived from data associated with the members. (Iu: [As in claims 1, 10, 0135 includes the application of information and features derived from information such as 0110 attributes of members])
Although Iu teaches the modeling of specific skills of the members as above, Iu does not explicitly teach hiring
Avats teaches
Hiring for something specific (Avats: [0066 has the hiring of individuals for specific services]) 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the modeling of specific skills of the members of Iu with the hiring of Avats as they are analogous art along with the current invention which solve problems with the modeling of specific skills of the members, and the combination would lead to an improved system of a process for obtaining and understanding members with specific skills and competencies as taught in [0057] of Avats.

(L) As per claim 14, Iu teaches the system, wherein the instructions further cause the system to: update a profile of the first member with the skill validation value of the skill, wherein the profile comprising the skill validation value of the skill and an indication that the first member has indicated the first member possesses the skill. (Iu: [As in claims 1, 0070 includes the updating of specified values such as those in a profile and 0039 includes the value of a skill within a specified member])


Although Iu teaches the job posting and skill validation of the members as above, Iu does not explicitly teach matching
Avats teaches
	The matching based on qualification and ability (Avats: [0011 has matching based on qualification and ability])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the job posting and skill validation of the members of Iu with the matching of Avats as they are analogous art along with the current invention which solve problems with job posting and skill validation of the members, and the combination would lead to an improved system of a process for obtaining and understanding members with specific skills and competencies as taught in [0057] of Avats.

(N) As per claim 18, Iu teaches further comprising: select three other members of the online connection network that are connected to the second member; (Iu: [As in claim 1, 0047 allows members to organize into different groups which is interpreted as the selecting of three members to connect with a specific member])
and in response to the second member viewing a profile of the first member, present the go- to-skill connection UI to the second member, wherein the go-to-skill connection UI presents the indication of the first member, indications of the three other members, the indication of the skill, and the query regarding the skill possessed by the first member, wherein the query indicates the second member is to choose from the first member and the three other members as a go-to-connection for the skill. (Iu: [As 
Although Iu teaches the connection of specific skills of the members as above, Iu does not explicitly teach competence level
Avats teaches
The application of competency and capabilities of individuals (Avats: [0221 has the application of competency and capabilities of individuals in the system])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the connection of specific skills of the members of Iu with competencies and capabilities of Avats as they are analogous art along with the current invention which solve problems with the verification and indication process for skills and competencies of specific members, and the combination would lead to an improved system of a process for obtaining members with specific skills and competencies as taught in [0057] of Avats.

	(O) As per claim 21, Iu teaches selecting two other members of the online connection network that are connected to the second member further comprises: selecting the two other members of the online connection network that are connected to the second member comprising a skill reputation of the two other members, the second member and the two other members, and the skill as in claim 1. Iu also teaches training of multiple machine learning models and algorithms, measuring the strength of relationships between members and a skill rank (Iu: [0106 the training of 0110 machine learning algorithms 0022 the strength of relationship between members and 0025 skill rank])


and presenting a skill UI to the second member, the skill UI comprising the indication of the first member, the indication of the skill, indications, and the query regarding the skill possessed by the first member, wherein the query regarding the skill possessed by the first member is for the second member to choose a skill of the first member as in claims 1 and 6.
Although Iu teaches the connection of specific skills of the members as above, Iu does not explicitly teach competence level and having a top level which is taught in combination with Avats.
Avats teaches
The application of competency and capabilities of individuals and a top level (Avats: [0221 has the application of competency and capabilities of individuals in the system 0013 top and best level])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the connection of specific skills of the members of Iu with competencies and capabilities and top levels of Avats as they are analogous art along with the current invention which solve problems with the verification and indication process for skills and competencies of specific members, and the combination would lead to an improved system of a process for obtaining members with specific skills and competencies as taught in [0057] of Avats.

(Q) As per claim 23, Iu teaches The non-transitory machine-readable storage medium of claim 19, wherein the operations further comprise: select the two other members of the online connection network that are connected to the second member based on features comprising a skill of the two other members, the second member and the two other members, and the skill as in claim 1. Iu also teaches training of multiple machine learning models and algorithms, measuring the strength of relationships between members and a skill rank (Iu: [0106 the training of 0110 machine learning algorithms 0022 the strength of relationship between members and 0025 skill rank])

(R) As per claim 24, Iu teaches the operations further comprise: select two or more additional skills as in claim 6; 
and present a skill UI to the second member, the skill UI comprising the indication of the first member, the indication of the skill, indications of the two or more additional skills, and the query regarding the skill possessed by the first member, wherein the query regarding the skill possessed by the first member is for the second member to choose a skill of the first member as in claims 1 and 6.
Although Iu teaches the indication of specific skills of the members as above, Iu does not explicitly teach competence level and having a top level which is taught in combination with Avats.
Avats teaches
The application of competency and capabilities of individuals and a top level (Avats: [0221 has the application of competency and capabilities of individuals in the system 0013 top and best level])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the indications of specific skills of the members of Iu with competencies and capabilities and top levels of Avats as they are analogous art along with the current invention which solve problems with the verification and indication process for skills and competencies of specific members, and the combination would lead to an improved system of a process for obtaining members with specific skills and competencies as taught in [0057] of Avats.

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20040030566 A1
Brooks Rix, Linda
System and method for strategic workforce management and content engineering

McCall; Danny A. et al.
RECIPROCAL DATA FILE PUBLISHING AND MATCHING SYSTEM
US 20130297372 A1
Rix; Linda Brooks
SYSTEM AND METHOD FOR STRATEGIC WORKFORCE MANAGEMENT AND CONTENT ENGINEERING
US 20140180025 A1
Stivoric; John M. et al.
SYSTEM AND METHOD OF PREDICTING THE TYPE OF INDIVIDUAL USED WITH SEPARATE APPLICATIONS
US 20090287532 A1
Cohen; Peter D. et al.
PROVIDING AN ELECTRONIC MARKETPLACE TO FACILITATE HUMAN PERFORMANCE OF PROGRAMMATICALLY SUBMITTED TASKS
US 20110276507 A1
O'Malley; Matthew Carl
SYSTEM AND METHOD FOR RECRUITING, TRACKING, MEASURING, AND IMPROVING APPLICANTS, CANDIDATES, AND ANY RESOURCES QUALIFICATIONS, EXPERTISE, AND FEEDBACK
US 20140075004 A1
VAN DUSEN; DENNIS A. et al.
System And Method For Fuzzy Concept Mapping, Voting Ontology Crowd Sourcing, And Technology Prediction
US 20160162478 A1
Blassin; Eric A. et al.
INFORMATION TECHNOLOGY PLATFORM FOR LANGUAGE TRANSLATION AND TASK MANAGEMENT
US 20170091692 A1
Guo; Songtao et al.
INFERRING ATTRIBUTES OF ORGANIZATIONS USING MEMBER GRAPH
US 20180121857 A1
Gutman; Ron J. et al.
SYSTEMS AND METHODS FOR FACILITATING HEALTHCARE DATA MANAGEMENT USING A HEALTHCARE OPERATING SYSTEM


12. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        11/19/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683